IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-50838
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

PEDRO GOMEZ-SOTO,

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                    USDC No. EP-00-CR-323-1-H
                       --------------------
                         October 25, 2001

Before WIENER, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Pedro Gomez-Soto appeals his conviction and sentence

following a guilty plea to attempting to reenter the United

States following deportation, a violation of 8 U.S.C. § 1326.

Gomez argues (1) that the factual basis was insufficient to

support his guilty plea and (2) that he was entitled to a three-

point reduction pursuant to § 2X1.1 of the Sentencing Guidelines.

     Applying de novo review, we hold that the factual basis was

sufficient to support a finding by the district court that Gomez

possessed the requisite intent, specific or otherwise, to be

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-50838
                                -2-

found guilty of the crime of attempted reentry.    Gomez testified

under oath at his rearraignment that his intended destination was

his sister-in-law’s home in Kansas, where he intended to gain

employment at a slaughterhouse.   His argument is therefore

meritless.

     We further hold that Gomez was correctly sentenced.    We

apply plain-error review to this argument because no such

objection was lodged in the district court.    See United States v.

Thames, 214 F.3d 608, 612 (5th Cir. 2000).    Section 2X1.1(b)

instructs the district court in cases of crimes of “attempt” to

decrease the base offense level by three levels “unless . . . the

circumstances demonstrate that the defendant was about to

complete all such acts but for apprehension or interruption by

some similar event beyond the defendant’s control.”    Even if it

is assumed in arguendo that § 2X1.1 would apply to Gomez, it

affords him no relief because the circumstances indicate that

Gomez would have illegally entered the United States to work in

Kansas but for the intervention of the United States border

patrol.   The district court therefore did not commit plain error

in not reducing his offense level.

     AFFIRMED.